In the

     United States Court of Appeals
                         For the Seventh Circuit
                               ____________________ 
No. 17‐3586 
VILLAGE OF BARRINGTON, ILLINOIS, 
                                                                    Petitioner, 

                                                 v. 

SURFACE TRANSPORTATION BOARD, et al., 
                                                                  Respondents, 

                                                and  

CANADIAN NATIONAL RAILWAY COMPANY, et al., 
                              Intervening Respondents. 
                               ____________________ 

                    On Petition for Review of an Order of the  
                         Surface Transportation Board. 
                        STB Finance Docket No. 35087. 
                               ____________________ 

         ARGUED MAY 22, 2018 — DECIDED JUNE 11, 2018 
                              ____________________ 

   Before FLAUM and RIPPLE, Circuit Judges, and GETTLEMAN, 
District Judge.*

                                                    
   * Of the Northern District of Illinois, sitting by designation. 
2                                                       No. 17‐3586 

    FLAUM, Circuit Judge. In 2007, Canadian National Railway 
Company  (“CN”)  sought  approval  from  the  Surface  Trans‐
portation Board (the “Board”) of its acquisition of control of 
the Elgin, Joliet, and Eastern Railway Company (“EJ & E”) rail 
line near Chicago. As part of its review, the Board considered 
the  impact  of  the  acquisition  on  112  railroad  crossings 
throughout the Chicagoland area, including the intersection 
at  U.S.  Highway  14  (“U.S.  14”)  in  the  Village  of  Barrington 
(the  “Village”).  Crossings  projected  to  be  “substantially  af‐
fected”  by  the  acquisition  were  eligible  for  mitigation 
measures imposed by the Board as a condition to its approval, 
up to and including grade separation between the roadway 
and rail line. The Board approved CN’s acquisition in 2008, 
but determined that U.S. 14 would neither be substantially af‐
fected nor warrant a grade separation. The Village unsuccess‐
fully petitioned the Board to reopen its decision in 2011 and 
2014. It failed for a third time in 2017, and now appeals the 
Board’s most recent denial. Because the Village does not pre‐
sent  new  evidence  or  substantially  changed  circumstances 
that mandate a different result, we deny the petition for re‐
view.   
                            I. Background 
     A. Factual Background 
     CN  is  one  of  Canada’s  two  major  railroads,  extending 
from Halifax, Nova Scotia on the Atlantic coast to Vancouver 
and Prince Rupert, British Columbia on the Pacific. Through 
its  Grand  Trunk  Corporation  subsidiary,  the  company  also 
controls numerous rail carriers in the United States. Its Amer‐
ican railway system extends north/south from Chicago to the 
Gulf Coast, and east/west from Pennsylvania to Minnesota.  
No. 17‐3586                                                       3

    EJ  &  E  West  Company  (“EJ  &  EW”)  is  a  wholly  owned, 
noncarrier subsidiary of EJ & E. The EJ & E rail line, located 
in  northeastern  Illinois  and  northwestern  Indiana,  encom‐
passes a 120‐mile arc of mainline track around Chicago.  
     Beginning in the 1990s, the EJ & E line became a means for 
freight moving through Chicago to avoid railway congestion 
in the center of the city. Notably, Chicago is the only city in 
the United States where all seven Class I railroads (railroads 
with annual operating revenues of $250 million or more) op‐
erate. According to the Board, “one third of all rail freight in 
the  United  States  moves  to,  from,  or  through  Chicago,”  in‐
cluding more than 600 freight trains each day. “Converging 
in  the  Chicago  Terminal  District—a  2,800  mile  rail  network 
containing 70 train yards and terminals—these freight trains 
compete for track and yard space with each other and with 
over  750  commuter  trains  and  78  Amtrak  trains  per  day, 
which together serve over 84 million passengers a year.” Vill. 
of Barrington v. STB, 636 F.3d 650, 652 (D.C. Cir. 2011) [herein‐
after  Barrington  I].  “The  resulting  congestion  slows  freight 
traffic to a crawl.” Id. 
    In 2007, CN sought acquisition of control of EJ & EW in 
order to move a majority of its Chicago rail traffic to the EJ & E 
line. At the time, CN’s rail network “converge[d] on the city 
like the spokes of a wheel … meet[ing] in the heart of the Chi‐
cago Terminal District.” Id. As a result, trains passing through 
the city were forced to “contend with the city’s congestion,” 
which often turned the thirty‐mile journey into a twenty‐four 
hour endeavor. Id. The EJ & E line, however, cut across CN’s 
existing rail lines, thus allowing trains the opportunity to by‐
pass the city center.  
4                                                                  No. 17‐3586 

    Under  federal  law,  the  Board  “has  authority  to  regulate 
the  construction,  operation,  and  abandonment  of  most  rail‐
road lines in the United States,”  Caldwell v. United States, 391 
F.3d 1226, 1228 (Fed. Cir. 2004), including the“[a]cquisition of 
control  of  a  rail  carrier  by  any  number  of  rail  carriers.”  49 
U.S.C. § 11323(a)(3).1 The Board must approve and authorize 
any transaction “consistent with the public interest,” but may 
nonetheless  “impose  conditions  governing  the  transaction.” 
Id. § 11324(c). CN applied for Board approval on October 30, 
2007.  
    Many roadways that intersect the EJ & E line are important 
to regional mobility. At the time of the proposed acquisition, 
“nearly 340,000 people live[d] in close proximity to the EJ & E 
line,”  and  “73%  of  road  crossings  lack[ed]  bridges  over  the 
tracks.” Barrington I, 636 F.3d at 653. Consequently, the Board 
conducted  an  environmental  review  in  accordance  with  the 
National  Environmental  Policy  Act  (“NEPA”),2  42  U.S.C. 
                                                     
     1 The Board is the successor agency to the Interstate Commerce Com‐

mission and assumed control on January 1, 1996. See 49 U.S.C. § 1302.  
     2 The NEPA requires federal agencies to “include in every recommen‐

dation  or  report  on  …  major  Federal  actions  significantly  affecting  the 
quality of the human environment, a detailed statement” on: 
         (i)  the  environmental  impact  of  the  proposed  action, 
         (ii) any  adverse  environmental  effects  which  cannot  be 
         avoided should the proposal be implemented, (iii) alter‐
         natives  to  the  proposed  action,  (iv)  the  relationship  be‐
         tween  local  short‐term  uses  of  man’s  environment  and 
         the maintenance and enhancement of long‐term produc‐
         tivity, and (v) any irreversible and irretrievable commit‐
         ments of resources which would be involved in the pro‐
         posed action should it be implemented.  
42 U.S.C. § 4332(C).  
No. 17‐3586                                                            5

§§ 4321–4370m‐12.  The  Board’s  Office  of  Environmental 
Analysis (“OEA”)3 prepared an Environmental Impact State‐
ment  (“EIS”)  examining  112  crossings  along  the  EJ  &  E  rail 
line,  including  the  intersection  at  U.S.  14  in  Barrington.  It 
“studied  how  increased  freight  traffic  would  worsen  traffic 
congestion, increase the risk of collisions, slow emergency re‐
sponders, and increase the likelihood of hazardous material 
spills  in  communities  along  the  rail  line.”  Barrington  I,  636 
F.3d  at  668.  In  the  course  of  preparing  the  EIS,  OEA  “pub‐
lish[ed] notices in the Federal Register and ads in local news‐
papers, [held] twenty‐two public meetings attended by over 
7200 people, consult[ed] with local, state, and federal agencies 
and officials, publish[ed] for comment a 3500 page draft envi‐
ronmental impact statement, [and held] a sixty day comment 
period  on  that  draft,”  during  which  it  received  over  13,500 
comments. Id. at 653.  
    Substantially affected crossings were eligible for the impo‐
sition of mitigation measures as a condition to the Board’s ap‐
proval.  Possible  mitigation  measures  included:  traffic  advi‐
sory signs that notified drivers to stay clear of intersections; 
roadway  modifications  (such  as  widening);  and,  most  rele‐
vant  here,  grade  separation  between  the  roadway  and  rail 
line. Critically, however, a substantially affected crossing did 
not automatically warrant mitigation. Rather,  in determining 
what  (if  any)  measures  would  be  appropriate,  OEA  consid‐
ered  “the  individual  characteristics  of  each  highway/rail  at‐
grade crossing site.” These factors included, inter alia, “the im‐
portance  of  the  highway  at  the  crossing  to  regional  traffic 
                                                    
   3 Portions of the record refer to OEA under its predecessor name, the 

Section of Environmental Analysis (“SEA”). For consistency, we refer to 
the entity as OEA throughout this opinion.  
6                                                            No. 17‐3586 

flows, existing congestion, existing structures (such as mature 
trees and local roadways) near the highway/rail at‐grade in‐
tersection, and the cost of a grade separation.”  
    To determine whether a crossing would be substantially 
affected  by  the  acquisition,  OEA  studied  impacts  on  traffic 
congestion  by  examining  rail  and  vehicle  projections  for 
2015.4  Specifically,  OEA  examined  three  data  “thresholds.”5 
The first was the crossing level of service (“LOS”), a measure 
of how freely traffic moves at a crossing. The LOS at a partic‐
ular crossing was characterized by a letter from A through F, 
with  “LOS  A”  indicating  relatively  free‐flowing  traffic  and 
“LOS  F”  indicating  extreme  congestion.  A  crossing  was  de‐
clared substantially affected if it would be classified as LOS E 
or F as a result of the acquisition. Second, OEA examined ef‐
fects  on  vehicle  queue  length,  or  how  far  traffic  backs  up 
when a train passes. Crossings were deemed substantially af‐
fected  where  acquisition‐related  queues  were  projected  to 
block a major thoroughfare that would not otherwise be ob‐
structed. Finally, OEA analyzed the total length of delay for 
all vehicles stopped at a crossing. Crossings expected to expe‐




                                                      
     4 These projections accounted for proposed upgrades to the EJ & E line 

that were scheduled to be completed before 2015. The Board felt that this 
“horizon year … represented the limit of what [was] reasonably foreseea‐
ble with regard to projected rail traffic on the EJ & E line.”  
     5  These threshold measurements derived from the Federal Highway 

Administration’s Railroad‐Highway Grade Crossing Handbook. See U.S. Dep’t 
of Transp., Fed. Highway Admin., Railroad‐Highway Grade Crossing Hand‐
book (2d ed. 2007), https://www.fra.dot.gov/Elib/Details/L02829 (last vis‐
ited June 4, 2018).  
No. 17‐3586                                                                     7

rience more than forty hours of acquisition‐related vehicle de‐
lay  in  a  twenty‐four  hour  period  were  considered  substan‐
tially affected. 
    OEA’s draft EIS projected that if the acquisition were ap‐
proved,  20.3  CN  trains  would  travel  across  the  Barrington 
segment of the EJ & E line each day by 2015, with an average 
length of 6,829 feet and speed of 40 miles per hour. OEA fur‐
ther  concluded  that  U.S.  14  did  not  exceed  any  of  the  three 
thresholds for substantially affected crossings. In particular, 
it determined that, as a result of the acquisition, the intersec‐
tion  would:  (1)  remain  at  LOS  A;  (2) not  experience  queues 
that blocked a major thoroughfare (although average queue 
lengths were expected to increase from 558 to 1,048 feet); and 
(3) encounter only 31.78 hours of daily acquisition‐related ve‐
hicle  delay  (compared  to  2.49  hours  if  no  CN  trains  were 
added).  
    In response to the draft EIS, the Village conducted its own 
independent “VISSIM”6 study using a different methodology 
than the EIS. The Village claimed that its VISSIM model cal‐
culated 135–249 hours of daily acquisition‐related vehicle de‐
lay at U.S. 14, an amount substantially higher than the draft 
EIS  forecast  and  above  the  forty‐hour  threshold  established 
for substantially affected crossings. 


                                                     
    6  “VISSIM” is a German acronym which translated means “traffic in 

towns—simulation.” According to the Village, the model examines “indi‐
vidual driver behaviors and the resulting vehicle interactions to simulate 
actual traffic flows” and projects train and transit operations “under con‐
straints such as roadway and railway configurations, speed limits, traffic 
composition,  vehicle  characteristics,  traffic  signals,  transit  stops,  train 
blockages, and driver behaviors.”  
8                                                     No. 17‐3586 

    To  address  the  Village’s  study,  the  Board  performed  an 
additional VISSIM traffic analysis specifically focused on the 
Barrington area, referred to as the Village of Barrington Traf‐
fic  Operational  Analysis  (the  “VOBTOA  Study”).  The 
VOBTOA Study concluded that during morning and evening 
peak periods, overall vehicle delay in the Barrington region 
would  increase  by  4%  and  5%,  respectively.  It  also  found, 
however, that “the major source of congestion” was not the 
proposed  acquisition,  but  rather  “excess  vehicle  demand  at 
existing major thoroughfare intersections,” which “backs up 
traffic into significant queues.” As a result, it determined that 
“construction of a grade separation … at … [U.S. 14] … [was] 
not  a  feasible  way  to  address  regional  congestion,”  and 
“would only be beneficial if capacity improvements [were] in‐
corporated at the upstream and downstream signalized inter‐
sections.”  
    In the final EIS published on December 5, 2008, OEA pre‐
sented  the  VOBTOA  Study  and  recommended  final  mitiga‐
tion  conditions  for  the  proposed  acquisition.  The  final  EIS 
found that thirteen crossings would be substantially affected. 
Of  these,  OEA  recommended  mitigation  for  eight  crossings 
(including two grade separations); it determined that mitiga‐
tion was not needed for the remaining five. Once again, how‐
ever, it concluded that the U.S. 14 intersection did not meet 
the criteria for a substantially affected crossing, much less a 
grade separation. 
   More importantly, the final EIS determined that even if a 
grade separation at U.S. 14 were constructed, it “would have 
minimal benefit to traffic flow” because “existing traffic sig‐
nals in proximity to one another, as well as the [existence of a 
separate commuter rail line that intersects with the EJ & E line 
No. 17‐3586                                                              9

in  Barrington],  would  result  in  substantial  queuing 
along … US 14.” OEA stated that as a result, “it [was] not the 
responsibility of [CN] to mitigate for [this] existing traffic con‐
gestion in the community by grade separating US 14.”  
    B. Procedural Background 
          1. The Board’s 2008 Decision 
    The Board approved the acquisition on December 24, 2008, 
subject  to  CN  implementing  the  environmental  mitigation 
conditions discussed in the final EIS.7 See Canadian Nat’l Ry. 
Co.—Control—EJ & E W. Co., STB Finance Docket No. 35087, 
2008 WL 8139694 (Dec. 24, 2008). Although the Board recog‐
nized  that  “numerous  commenters  requested  grade  separa‐
tions,” it ultimately agreed with OEA’s analysis “explaining 
why  a  grade  separation … would  not  be  practical  or  war‐
ranted at those crossings.” Still, it imposed a “monitoring and 
oversight” period, during which CN was required to submit 
regular operational and environmental reports and the Board 
retained  the  authority  to  impose  additional  mitigation 
measures.8 CN completed its acquisition of the EJ & E line on 
January 21, 2009, at a cost of $303 million. 

   Following  the  Board’s  decision,  approximately  a  dozen 
governmental  entities,  including  the  Village,  filed  petitions 

                                                     
    7 The Board ruled that CN would be responsible for 67% and 78.5% of 

the cost of the two approved grade separations, respectively. Overall, CN 
has spent over $120 million in voluntary and Board‐imposed mitigation 
measures. 
    8 Although this oversight period was originally scheduled to last five 

years, subsequent decisions of the Board extended it through January 23, 
2017.  
10                                                                No. 17‐3586 

for review in the D.C. Circuit Court of Appeals. See Barrington 
I, 636 F.3d at 654. The Village argued that the Board “failed to 
take the requisite ‘hard look’ at traffic congestion and emer‐
gency  responder  delays  in  Barrington”  and  “failed  to  ade‐
quately examine strategies for mitigating those impacts.” Id. 
at 672. The D.C. Circuit denied the Village’s petition on March 
15, 2011. Id. at 672–73. 
            2. The 2011 Petition to Reopen9 
    On October 14,  2011, the Village petitioned the Board to 
reopen its 2008 decision and require CN to bear at least 84% 
of the cost of a grade separation at U.S. 14. In relevant part, 
the Village highlighted that the Illinois Department of Trans‐
portation  (“IDOT”)  had  designated  U.S. 14  a  Strategic  Re‐
gional Arterial (“SRA”).10 It also submitted an updated ver‐
sion of its 2008 VISSIM study. The revised analysis projected 

                                                       
      9 Between the Board’s 2008 decision and the Village’s 2011 petition to 

reopen, the Board commissioned a third‐party audit of CN’s operational 
and environmental reports, based upon allegations that the company was 
underreporting the number of crossing blockages lasting for ten minutes 
or more. In 2010, the Board found that CN had knowingly underreported 
the  number  of  blocked  crossings  and  issued  a  $250,000  fine  against  the 
carrier. See Canadian Nat’l Ry. Co.—Control—EJ & E W. Co., (Decision No. 
27),  STB  Finance  Docket  No.  35087  (Dec.  21,  2010).  The  Board  also  ex‐
tended the scheduled oversight period one year and directed CN to pro‐
vide  additional  information  in  its  reports  regarding  crossing  blockages. 
See Canadian Nat’l Ry. Co.—Control—EJ & E W. Co., (Decision No. 26), STB 
Finance Docket No. 35087 (Dec. 21, 2010). 
      10  The SRA system “is intended to carry larger volumes of traffic at 

higher speeds as a complement to the region’s expressway system. Efforts 
are made to preserve the level of service on these roadways through ap‐
propriate  access  and  traffic  signal  locations  and  spacing.”  Strategic  Re‐
gional Arterial Resources, Chicago Metropolitan Agency for Planning (July 
No. 17‐3586                                                             11

2015  traffic  conditions  by  examining  actual  post‐acquisition 
CN operations in mid‐2011 rather than the pre‐acquisition es‐
timates  created  in  2008.  This  time,  the  Village’s  study  pre‐
dicted  98–100  hours  of  acquisition‐related  vehicle  delay  at 
U.S. 14. As in 2008, the Village argued that this projection sat‐
isfied  one  of  the  criteria  used  by  the  Board  in  determining 
substantially affected crossings. However, the Village’s study 
also indicated that, even if CN trains were not added to the EJ 
& E line, vehicle delay in 2015 would increase by 260 hours 
compared to 2007 levels. 
    In addition, the Village introduced evidence that in 2010, 
it received a $2.8 million federal grant under the Transporta‐
tion Investment Generating Economic Recovery (“TIGER II”) 
program to undertake preliminary engineering studies for a 
grade  separation  at  U.S.  14.  It  argued  that  its  receipt  of  the 
TIGER II grant showed that the Board erred in not ordering a 
grade separation in 2008. Finally, it cited a growing “industry 
trend”  of  increased  train  lengths  and  slower  train  speeds, 
which it argued the Board did not consider when developing 
its 2008 mitigation framework.  
   The  Board  denied  the  Village’s  petition  on  November  8, 
2012. See Canadian Nat’l Ry. Co.—Control—EJ & E W. Co., STB 
Finance Docket No. 35087, 2012 WL 5458828 (Nov. 8, 2012). It 
concluded that “SRA designation alone … did not warrant a 
grade separation at a given intersection, particularly in areas 
with  preexisting  roadway  capacity  constraints.”  It  further 
found that because the Village’s 2011 study projected less im‐
pact on vehicle delay than its 2008 analysis, the Village had 

                                                     
16, 2013), http://www.cmap.illinois.gov/data/transportation/traffic/sra‐re‐
sources.  
12                                                      No. 17‐3586 

not  presented  new  evidence  or  changed  circumstances  that 
would have materially altered its 2008 decision. It also noted 
that  the  Village’s  study  confirmed  that  “even  if  CN’s  addi‐
tional  trains  were  to  add  98–100  hours  of  increased  vehicle 
delay at U.S. 14 … existing capacity constraints on U.S. 14 will 
contribute  much  more  significantly  to  the  vehicle  delays  at 
that  crossing  than  will  additional  CN  trains  on  the  EJ  &  E 
line.” 
     Additionally, the Board reiterated that “exceeding the 40‐
hour  traffic  delay  threshold  did  not  automatically  war‐
rant … a grade separation.” As evidence, it pointed to the five 
crossings  deemed  substantially  affected  in  2008  that  ulti‐
mately  did  not  receive  any  mitigation  measures.  Citing  the 
VOBTOA  Study  and  final  EIS,  the  Board  emphasized  that 
while the acquisition would increase delay at U.S. 14 “to some 
degree,” it “would not substantially modify the basic nature 
of  the  traffic  congestion  that  motorists  were  already  experi‐
encing and would continue to experience in Barrington due 
to preexisting roadway capacity constraints.”  
    Regarding  the  TIGER  II  grant,  the  Board  stated  that  the 
Village did not cite “any statements relating to the awarding 
of the grant that refute[d] the Board’s decision in the [2008] 
Final  Decision  not  to  impose  a  grade  separation.”  Last,  it 
found  that  the  Village  failed  to  show  that  its  supposed  “in‐
dustry trends” involving train length and speed “appl[ied] to 
or reflect[ed] CN’s operations on the EJ & E rail line.”  
   Once again, the Village filed a petition for review, which 
the D.C. Circuit denied on July 18, 2014. Vill. of Barrington v. 
STB, 758 F.3d 326 (D.C. Cir. 2014) [hereinafter Barrington II]. 
       
No. 17‐3586                                                              13

        3. The 2014 Petition to Reopen 
    The Village filed another petition with the Board on No‐
vember 26, 2014, this time asking that CN be forced to con‐
tribute 79% of the cost of a grade separation (equal to $47 mil‐
lion).  The  Village  referenced  unexpected  “energy‐related 
market developments on CN’s rail network.” Specifically, it 
claimed  that  the  acquisition,  combined  with  an  unexpected 
rise  in  global  energy  prices,  had  “facilitated … increased 
movement  of  energy  commodity  traffic  (namely,  crude  oil, 
ethanol, and frac sand shipments) and that these unforeseen 
traffic  volumes  were  not  factored  in  the  projections  relied 
upon by the Board in its 2008 Final Decision.” It asserted that 
“it necessarily follow[ed] that CN’s projections could not have 
allowed  the  Board  to  weigh  the  profound  long‐term  im‐
pact … on Barrington.” It also maintained that this energy‐re‐
lated traffic resulted in “unanticipated movement of flamma‐
ble hazardous materials through Barrington [that] pose[d] a 
threat  to  public  safety  not  previously  considered  by  the 
Board.” 
     Additionally,  the  Village  contended  that  the  average 
length  of  CN  trains  had  significantly  increased  (from  5,800 
feet  in  2011  to  8,568  feet  in  2014).  It  stated  that  this  created 
greater vehicles delays and threatened emergency medical re‐
sponse. It also raised the prospect of “double‐tracking,” i.e., 
the addition of a second parallel track along the EJ & E line. It 
claimed  that,  based  upon  the  increase  in  energy‐related 
freight traffic, as well as emails sent by CN personnel in 2013, 
“it  [was]  only  a  matter  of  time  before  CN  [would]  double 
track through Barrington” in order to maximize its transpor‐
tation capabilities.  
14                                                             No. 17‐3586 

    Finally, the Village reemphasized its receipt of the federal 
TIGER II grant, and added that it had since received an addi‐
tional $700,000 local match from IDOT. As in 2011, it argued 
that this funding “reflect[ed] the federal government’s deter‐
mination  that  a  grade  separation  at  the  U.S.  Highway  14 
crossing [was] essential.” 
     The Board denied the Village’s petition on May 15, 2015. 
See  Canadian  Nat’l  Ry.  Co.—Control—EJ  &  E  W.  Co.,  STB  Fi‐
nance Docket No. 35087, 2015 WL 2339001 (May 15, 2015). The 
Board found that, contrary to the Village’s assertions, traffic 
volumes on the EJ & E line were actually lower than levels pro‐
jected  in  2008,  even  when  anticipated  future  growth  in  en‐
ergy‐related traffic was considered.11  Thus, it concluded that 
its 2008 decision “did in fact consider the impacts of rail line 
operations in Barrington at the traffic levels that are moving 
through Barrington today and are expected in the near term.” 
It also highlighted that the final EIS recognized “that increases 
in freight rail traffic on the EJ & E line would also increase the 
risk of adverse hazardous materials incidents,” but nonethe‐
less concluded that the acquisition “[did] not create any new 
threats” because “a variety of hazardous materials, including 
flammable liquids, already moved over the line pre‐transac‐
tion.” 
    Regarding  the  length  of  trains,  the  Board  stated  that  the 
Village’s  cited  figure  “[did]  not  offer  a  complete  account  of 
                                                       
      11 Recall that in 2008, the EIS projected that U.S. 14 would experience 

an average of 20.3 trains per day in 2015. According to CN’s operational 
reports, the actual number of trains in 2014 averaged only 17.5 per day. 
CN anticipated that future growth in energy‐related traffic would only in‐
crease this number by an additional 2.5 trains per day, still below the 2008 
projection.  
No. 17‐3586                                                     15

rail traffic” because it only analyzed trains that blocked cross‐
ings for more than ten minutes. In reality, the average train 
length  was  only  6,916  feet,  which  was  “not  substantially 
greater” than the 6,829 feet projected by the Board in 2008.  
    The Board further echoed that, regardless of the potential 
change  in  circumstances,  a  substantially  affected  crossing 
“did not automatically warrant mitigation.” Rather, “[a] host 
of other factors … went into determining whether any miti‐
gation  was  appropriate  for  a  ‘substantially  affected’  cross‐
ing,” including “preexisting congestion.” It restated that the 
final EIS determined that a grade separation at U.S. 14 “would 
provide minimal benefit to the traffic flow in the Barrington 
area,  primarily  due  to  preexisting  roadway  capacity  con‐
straints near U.S. 14.” As a result, “[i]n keeping with its prac‐
tice  of  mitigating  only  impacts  resulting  directly  from  the 
transaction and not requiring mitigation for preexisting con‐
ditions …  the  Board  concluded  that  the  U.S.  14  intersec‐
tion … did not meet the Board’s criteria for a grade‐separated 
crossing.” It found that the Village failed to present new evi‐
dence that would alter this determination.  
    The  Village  filed  a  petition  for  reconsideration  of  the 
Board’s  decision,  which  the  Board  denied  on  November  4, 
2015. See Canadian Nat’l Ry. Co.—Control—EJ & E W. Co., STB 
Finance Docket No. 35087, 2015 WL 6749916 (Nov. 4, 2015). 
The Board found that a majority of the Village’s reconsidera‐
tion claims were  “simply  restatements of prior arguments.” 
As  a  result,  the  Village’s  “repeated  arguments  regarding 
grade‐separation mitigation at U.S. 14 [did] not provide suffi‐
cient basis for reconsideration.” The Village did not seek judi‐
cial review.  
    
16                                                     No. 17‐3586 

       4. The 2017 Petition to Reopen 
    On January 10, 2017, the Village, this time joined by IDOT, 
once again petitioned the Board to require CN to pay 58% of 
the cost of a grade separation (equal to $37.5 million). The Vil‐
lage asserted that its renewed request was based upon “un‐
anticipated  new  evidence  of  substantially  changed  circum‐
stances regarding CN’s operations and the impacts through‐
out the region.” It reiterated U.S. 14’s designation as an SRA, 
as well as its receipt of federal and state grant funding. Addi‐
tionally, it predicted that an anticipated increase in annual ca‐
pacity of the Fairview Terminal at the Port of Prince Rupert 
(“PPR”) in British Columbia, Canada would increase future 
CN freight traffic moving through Chicago. It also repeated 
that CN was actively planning to double‐track the Barrington 
portion of the EJ & E line. Finally, it stated that during three 
months  in  2016,  the  average  length  of  trains  had  grown  to 
7,800 feet, their average speed had fallen to 28 miles per hour, 
and the number of hazmat cars had risen to over 400 per day. 
It asserted that these increased figures led to more blockages 
of U.S. 14.  
    The Board denied the petition on April 26, 2017, finding 
that the Village “[did] not present new evidence or substan‐
tially changed circumstances that warrant[ed] reopening [the] 
proceeding.” See Canadian Nat’l Ry. Co.—Control—EJ & E W. 
Co., STB Finance Docket No. 35087, 2017 WL 1509296 (Apr. 26, 
2017). After outlining the case’s extensive procedural history, 
the Board noted that “the traffic volumes on the EJ & E line 
have been and continue to be lower than the projected levels 
relied upon by the Board in its 2008 Final Decision.” Accord‐
ing  to  CN’s  operational  reports,  U.S.  14  averaged  only  19.6 
No. 17‐3586                                                          17

trains  per  day  in  2015  and  18.1  trains  per  day  in  2016,  both 
below the 20.3 trains per day originally projected in 2008.  
    The Board further found that the Village failed to provide 
“persuasive evidence to support their claim that a significant 
increase  in  rail  traffic  …  [was]  imminent.”  Citing  verified 
statements submitted by senior CN executives, it stated that 
the purported PPR expansion, if completed, would result in 
only 0.5 additional trains per day traveling through Barring‐
ton. It also accepted CN’s assurance that it had “no need and 
no current plans to double‐track the line” over U.S. 14. Addi‐
tionally, it noted that, even if CN’s traffic volumes did increase 
in the future, it was unlikely “that any such increases would 
be attributable to [the acquisition], which was approved over 
eight years ago.” Rather, “a variety of other factors unrelated 
to the transaction, such as changes in the industry, economic 
growth, and energy prices, [were] now just as likely to play a 
role in future fluctuations in rail traffic.”  
    Although  the  Board  acknowledged  that  CN  trains  were 
marginally longer and slower than originally projected, it ex‐
plained that this could actually reduce overall crossing activa‐
tion times, because “the amount of time a crossing is activated 
before and after the arrival of each train is fixed, regardless of 
train length.” It further noted that CN’s train speeds were re‐
duced as an added safety precaution and that the U.S. 14 in‐
tersection averaged less than one reportable blocked crossing 
each month in 2016. It also adopted CN’s claim that because a 
commuter line with priority over CN’s traffic also crosses the 
EJ &  E  line  in  Barrington, “the windows available to  CN to 
move its traffic through Barrington generally are short.” As a 
result, “CN paces its trains to get past the Barrington cross‐
ings  and,  if  necessary,  hold  them  outside  the  Barrington 
18                                                      No. 17‐3586 

area.”  According  to  the  Board,  these  “operational  reasons” 
made it unlikely that blockages would increase in the future. 
    Finally, the Board observed that, contrary to the Village’s 
estimates,  the  average  number  of  hazmat  cars  in  2016  (254, 
127 of which were actually loaded) was only slightly higher 
than  the  209.4  projected  by  the  Board  in  2008.  Moreover,  it 
cited  multiple  federal  agencies  (including  the  Federal  Rail‐
road  Administration,  the  Transportation  Security  Admin‐
istration,  and  the  Pipeline  and  Hazardous  Materials  Safety 
Administration)  with  established  regulations  for  the 
transport of hazardous material by rail “which, along with the 
mitigation  measures  imposed  in  the  2008  Final  Decision, 
should appropriately minimize the safety risks.”  
   In sum, the Board concluded that, on the whole, the Vil‐
lage’s new complaints “would [not] warrant a different result 
under the criteria relied upon by the Board in 2008.”  
    On May 16, 2017, the Village filed a petition for reconsid‐
eration. This time, the Village argued that the Board’s deter‐
mination—originally reached in 2008—that the traffic issues 
at the U.S. 14 intersection were primarily the result of preex‐
isting  conditions  constituted  material  error.  As  evidence,  it 
cited: (1) the Board’s own EIS projections that U.S. 14 would 
experience only 2.49 hours of delay without CN’s acquisition, 
compared  to  31.78  hours  of  delay  once  the  transaction  was 
taken into account; (2) the VOBTOA Study’s conclusion that 
total  vehicle  delay  time  in  the  Barrington  region  would  in‐
crease by 4% and 5% during morning and evening peak peri‐
ods  following  the  acquisition;  and  (3)  the  Village’s  VISSIM 
studies from 2008 and 2011.  
No. 17‐3586                                                         19

    The Village also proffered new evidence (based upon ex‐
trapolations of its 2011 study using data from 2015 and 2016) 
that annual delay at the U.S. 14 intersection had reached 118 
hours  in  the  spring  of  2016.  It  believed  this  information 
“demonstrate[d] that U.S. 14 experiences vehicular traffic de‐
lay that exceeds the 40‐hour threshold criterion for a ‘substan‐
tially affected’ crossing” and therefore required a grade sepa‐
ration.    
    The  Board  denied  the  Village’s  petition  for  reconsidera‐
tion on October 30, 2017. See Canadian Nat’l Ry. Co.—Control—
EJ  &  E  W.  Co.,  STB  Finance  Docket  No.  35087,  2017  WL 
5639664 (Oct. 30, 2017). Regarding the Village’s claims of ma‐
terial error, the Board stated that the EIS’s thirty‐hour delay 
prediction  was  “consistent  with  the  Board’s  determination 
that U.S. 14 was not a ‘substantially affected’ crossing.” Addi‐
tionally,  it  highlighted  the  VOBTOA  Study’s  finding  that 
“[a]lthough … peak period queue lengths [at U.S. 14] would 
increase, … such  increases  were  primarily  caused  by  high 
traffic volumes and a preexisting lack of capacity at the inter‐
section  of  …  U.S.  14,  rather  than  by  the  [acquisition].”  This 
conclusion was buttressed by the Village’s own traffic studies, 
which  “showed  that  preexisting  capacity  constraints  in  the 
Barrington street network would contribute much more sig‐
nificantly to the vehicle delays at [the U.S. 14 crossing] than 
would additional CN trains on the EJ & E line.” 
   The Board similarly rejected the Village’s proffered “new 
evidence”  of  increased  vehicle  delay.  It  first  noted  that  the 
2015 and 2016 data sets used by the Village to conduct its ex‐
trapolation were available before it filed its original January 
2017  petition.  Moreover,  the  underlying  calculations  were 
performed in February 2017, prior to the announcement of the 
20                                                                No. 17‐3586 

Board’s  April  26,  2017  decision.  The  Board  found  that 
“[b]ecause the data was readily available to Barrington when 
the record was developed,” the calculations did not constitute 
“new evidence.”  
    Regardless, the Board stated that even if the Village’s pro‐
jections  were  considered,  they  “would  not  change  the  out‐
come of the Board’s previous decisions.” It highlighted that 
the Village’s revised delay projection was still lower than the 
estimates  provided  in  their  original  2008  traffic  study,  “the 
conclusions of which were already before the Board when it 
issued  its  2008  Final  Decision.”  Furthermore,  it  reaffirmed 
that “exceeding a certain level of vehicle delay at a crossing 
did not automatically warrant mitigation under the Board’s 
criteria,” but rather was “only one factor in determining if a 
crossing was eligible for mitigation.” It stood by its longstand‐
ing  view  that  “a  grade  separation  at  U.S.  14  [was]  not  war‐
ranted because Barrington’s vehicle delays were primarily at‐
tributable to preexisting traffic conditions and capacity con‐
straints.” Accordingly, “Barrington’s evidence, even if it were 
timely, would not have altered the outcome the Board previ‐
ously reached.” This appeal followed.12  
                                       II.       Discussion 
      A. The Specific Order at Issue  
   As  a  preliminary  matter,  we  must  establish  the  precise 
Board  decision  subject  to  judicial  scrutiny.  Under  Federal 
                                                       
      12 The Village’s January 10, 2017 petition also sought extension of the 

Board’s oversight period until January 9, 2019. This request was denied by 
the Board in its April 26, 2017 decision. The Village did not request recon‐
sideration of this aspect of the Board’s decision, and it is not at issue in this 
appeal.  
No. 17‐3586                                                        21

Rule  of  Appellate  Procedure  15,  a  petition  for  review  must 
“specify  the  order  or  part  thereof  to  be  reviewed.” Fed.  R. 
App. P. 15(a)(2)(C). Similarly, 28 U.S.C. § 2344 requires a pe‐
titioner to “attach to the petition, as exhibits, copies of the or‐
der, report, or decision of the agency.” “Failure to specify the 
correct  order  can  result  in  dismissal  of  the  petition.”  En‐
travision  Holdings,  LLC  v.  FCC,  202  F.3d  311,  312  (D.C.  Cir. 
2000); see also City of Benton v. Nuclear Reg Comm’n, 136 F.3d 
824, 826 (D.C. Cir. 1998); John D. Copanos & Sons, Inc. v. FDA, 
854 F.2d 510, 527 (D.C. Cir. 1988). On the other hand: 
   A mistaken or inexact specification of the order to be 
   reviewed will not be fatal to the petition … if the peti‐
   tioner’s intent to seek review of a specific order can be 
   fairly  inferred  from  the  petition  for  review  or  from 
   other contemporaneous filings, and the respondent is 
   not misled by the mistake.  
Entravision, 202 F.3d at 313; compare Martin v. FERC, 199 F.3d 
1370, 1371–73 (D.C. Cir. 2000) (finding that petitioner’s intent 
to seek review of different agency decision than order speci‐
fied in petition for review could be fairly inferred from con‐
temporaneous  filings  and  that  respondent  was  not  preju‐
diced),  and  Damsky  v.  FCC,  199  F.3d  527,  532–34  (D.C.  Cir. 
2000) (same), with Sw. Bell Tel. Co. v. FCC, 180 F.3d 307, 313 
(D.C. Cir. 1999) (finding that petitioner’s intent to seek review 
was not fairly inferable from petition of review or subsequent 
filings), and Brookens v. White, 795 F.2d 178, 180 (D.C. Cir. 1986) 
(similar).  
   Respondents  argue  that  we  should  dismiss  the  Village’s 
arguments  to  the  extent  they  concern  the  Board’s  April  26, 
2017 order (or other prior decisions). Their point is well taken. 
The D.C. Circuit’s decision in Entravision is instructive. There, 
22                                                       No. 17‐3586 

the petitioner submitted comments to the Federal Communi‐
cations Commission (“FCC”) suggesting that certain protec‐
tions be granted to stations that would be displaced by a pro‐
posed relocation of broadcast television channels. Entravision, 
202 F.3d at 312. In a “Report and Order,” the FCC adopted the 
reallocation proposal but declined to adopt the recommended 
protections. Id. The petitioner then filed a petition for partial 
reconsideration  that  was  subsequently  denied  in  a  “Memo‐
randum  Opinion  &  Order.”  Id.  On  appeal,  the  D.C.  Circuit 
held that only the Memorandum Opinion & Order was at is‐
sue because that was the order specified in, and attached to, 
the  petition  for  review.  Id.  at  314.  Although  the  Report  and 
Order  was  briefly  mentioned,  it  was  “only  in  the  course  of 
stating  the  history  of  the  proceeding  prior  to  the  order  of 
which  review  [was]  being  sought.”  Id.  Moreover,  the  peti‐
tioner’s docketing statement and preliminary statement of is‐
sues  only  specified  the  Memorandum  Opinion  &  Order.  Id. 
As a result, the court concluded that the petitioner “ha[d] not 
brought the Report & Order before [the] court for review.” Id. 
(emphasis removed).  
    The same reasoning applies here. Although the Village’s 
appellate  brief  levels numerous attacks  at  the  Board’s  April 
26, 2017 decision denying the Village’s January 10, 2017 peti‐
tion to reopen, its Petition for Review only requests examina‐
tion  of  the  Board’s  October  30,  2017  order  denying  the  Vil‐
lage’s May 16, 2017 petition for reconsideration. Specifically, 
the  Village  requests  that  we  “review  …  the  decision,  dated 
October 30, 2017,” and “set aside the October 2017 Decision 
and remand this case to the Board.” Furthermore, the Village 
attached only the October 30, 2017 decision to its petition, and 
the  jurisdictional  statement  of  the  Village’s  opening  brief 
No. 17‐3586                                                     23

states that “[t]his case involves judicial review of the final or‐
der of the [Board], dated October 30, 2017.”  
    Nevertheless, in the interest of completeness, we address 
the Village’s claims pertaining to both its January 10, 2017 pe‐
tition and May 16, 2017 petition for reconsideration. As out‐
lined infra, this expanded review does not alter our ultimate 
conclusion, as none of the Village’s claims in either petition 
warrant judicial relief.  
    Both petitions requested that the Board reopen its original 
2008 decision and impose additional mitigation measures. By 
statute, the Board may “reopen a proceeding” and “change an 
action  of  the  Board”  based  upon:  (1) “material  error”; 
(2) “new  evidence”;  or  (3)  “substantially  changed  circum‐
stances.” 49 U.S.C. § 1322(c); see also 49 C.F.R. § 1115.4. Nota‐
bly,  regardless  of  the  avenue  pursued,  the  alleged  grounds 
must be sufficient to lead the Board to materially alter its prior 
decision. If a party has presented no material error, new evi‐
dence, or changed circumstances “that would mandate a dif‐
ferent result,” then the Board need not reopen its proceedings. 
See Montezuma  Grain Co., LLP v. STB, 339  F.3d 535, 542  (7th 
Cir. 2003). The Village argues that all three categories are ap‐
plicable here.  
   B. Material Error 
    First, the Village’s claims of material error fall outside our 
jurisdiction. Barrington II, 758 F.3d at 328. In ICC v. Brotherhood 
of Locomotive Engineers, the Supreme Court held that “where a 
party petitions an agency for reconsideration on the ground 
of ‘material error,’ i.e., on the same record that was before the 
agency when it rendered its original decision, ‘an order which 
24                                                           No. 17‐3586 

merely denies rehearing of ... [the prior] order is not itself re‐
viewable.’” 482 U.S. 270, 280 (1987) [hereinafter BLE] (altera‐
tion in original) (quoting Microwave Commc’ns, Inc. v. FCC, 515 
F.2d 385, 387 n.7 (D.C. Cir. 1974)). This is true even where, as 
here, “the agency ‘order refusing reconsideration discusse[s] 
the merits of the [petitioner’s] claims at length,’ as long as the 
agency’s  ‘formal  disposition  is  to  deny  reconsideration, 
and … it makes no alteration in the underlying order.’” Bar‐
rington  II,  758  F.3d  at  328  (alterations  added)  (quoting  BLE, 
482  U.S.  at  280);  see  also  U.S.  Postal  Serv.  v. Postal  Regulatory 
Comm’n, 841 F.3d 509, 513 (D.C. Cir. 2016) (“Simply discuss‐
ing the merits of an earlier agency decision does not open a 
reconsideration denial to review.”). 
    Both the Board’s April 26 and October 30, 2017 orders de‐
nied reopening its 2008 decision. “Accordingly, there is noth‐
ing more we can say about Barrington’s claims of material er‐
ror.” See Barrington II, 758 F.3d at 328; see also Schneider Nat’l, 
Inc. v. ICC, 948 F.2d 338, 344 (7th Cir. 1991); Advance Transp. 
Co. v. United States, 884 F.2d 303, 305 (7th Cir. 1989); Town of 
Springfield v. STB, 412 F.3d 187, 189 (D.C. Cir. 2005) (“[W]hen 
a reopening petition rested on ‘material error,’ the court has 
no  jurisdiction  to  review  a  denial  of  the  petition.”); 
Schoenbohm v. FCC, 204 F.3d 243, 245 (D.C. Cir. 2000) (“Denial 
of a petition for reconsideration … is generally nonreviewable 
unless the request for reconsideration was based on new evi‐
dence or changed circumstances.”). We therefore dismiss the 
material  error  arguments  interspersed  throughout  the  Vil‐
lage’s pleadings.   
       
       
No. 17‐3586                                                             25

    C. New  Evidence  and  Substantially  Changed  Circum‐
    stances  
    Judicial review is available “[i]f the petition that was de‐
nied  sought  reopening  on  the  basis  of  new  evidence  or 
changed  circumstances.”  BLE,  482  U.S.  at  284.  Even  in  this 
context, however, “[o]ur review of a decision by the Board is 
narrow.” Decatur Cty. Comm’rs v. STB, 308 F.3d 710, 714 (7th 
Cir. 2002). The Board is not required to reopen proceedings 
simply because a petition presents new evidence or changed 
circumstances. See Jost v. STB, 194 F.3d 79, 85 (D.C. Cir. 1999). 
Thus, “overturning the refusal to reopen requires ‘a showing 
of the clearest abuse of discretion.’” BLE, 482 U.S. at 278 (quot‐
ing United States v. Pierce Auto Freight Lines, 327 U.S. 515, 535 
(1946)). 
    “The Administrative Procedure Act governs our review of 
the [Board’s] decision, and in pertinent part it instructs us to 
consider whether that decision was arbitrary or capricious, an 
abuse of discretion, or otherwise not in accordance with law.” 
Wis. Cent. Ltd. v. STB, 112 F.3d 881, 886 (7th Cir. 1997) (citing 
5 U.S.C. § 706(2)(A)). “This is a deferential standard of review 
that  precludes  us  from  substituting  our  own  judgment  for 
that  of  the  [Board].”  Id.;  see  also  Motor  Vehicle  Mfrs.  Ass’n  v. 
State Farm Mut. Ins., 463 U.S. 29, 43 (1983) (“[A] court is not to 
substitute its judgment for that of the agency.”). “A decision 
is not arbitrary or capricious when it is possible to offer a rea‐
soned, evidence‐based explanation for a particular outcome.” 
R.R. Ventures, Inc. v. STB, 299 F.3d 523, 548 (6th Cir. 2002). “If 
an  agency  considers  the  proper  factors  and  makes  a  factual 
determination” that a particular result is compelled, “that de‐
cision implicates substantial agency expertise and is entitled 
26                                                         No. 17‐3586 

to deference.” Highway J Citizens Grp. v. Mineta, 349 F.3d 938, 
953 (7th Cir. 2003). 
    Such deference is particularly owed in cases involving the 
imposition of protective conditions on railroad acquisitions, 
where  “the  Board  ‘has  extraordinarily  broad  discretion.’” 
Commuter Rail Div. of Reg’l Transp. Auth. v. STB, 608 F.3d 24, 
31  (D.C.  Cir.  2010)  (quoting  Grainbelt  Corp.  v.  STB,  109  F.3d 
794, 798 (D.C. Cir. 1997)). We afford “great deference to the 
[Board’s] selection of such conditions,” and we “will deny a 
petition  for  review  so  long  as  the  [Board’s]  decision  is  sup‐
ported by substantial evidence in the record and was reached 
by  reasoned  decision‐making.”  Id.  (alterations  in  original) 
(quotation marks omitted) (quoting Grainbelt, 109 F.3d at 798–
99).  “So  long  as  ‘the  agency’s  path  may  reasonably  be  dis‐
cerned’ and there is ‘warrant in the law and the facts’ for what 
the [Board] has done, we are obligated to sustain the [Board’s] 
decision.”  Wis.  Cent.,  112  F.3d  at  886  (first  quoting  Bowman 
Transp.,  Inc.  v.  Ark.‐Best  Freight  Sys.,  Inc., 419  U.S.  281,  286 
(1974), then quoting Pierce Auto, 327 U.S. at 536).  
    At the same time, “narrow and deferential review does not 
equate with no review at all. The inquiry still must be thor‐
ough  and  probing.” Id.  (quoting  Bagdonas  v.  Dep’t  of  Treas‐
ury, 93 F.3d 422, 426 (7th Cir. 1996)). “Within the range of rea‐
son, it is for the [Board], of course, to decide what inferences 
to  draw  from  the  evidence  before  it  and  to  determine  what 
weight the evidence should be given.” Id. “But the [Board’s] 
factual  findings  must  have  the  support  of  substantial evi‐
dence in the record, and there must be a rational relationship 
between the facts as the [Board] finds them and its ultimate 
conclusion.” Id. at 886–87. Meanwhile, “[q]uestions of law are 
subject to plenary review, and if the [Board] departs from one 
No. 17‐3586                                                            27

of its own precedents, it is obligated to articulate a reasoned 
justification for doing so.” Id. at 887 (citations omitted). “Fi‐
nally, although the [Board’s] understanding of the scope of its 
regulatory jurisdiction is entitled to deference, … we remain 
the final arbiter of the [Board’s] jurisdiction and authority ….” 
Id. (citations omitted).  
    One final point warrants discussion. “[I]n an administra‐
tively  final  case  it  is  only  fair  that  new  evidence  be  in  fact 
new.” Friends of Sierra R.R. v. ICC, 881 F.2d 663, 667 (9th Cir. 
1989) (quoting Platnick Bros., Inc. v. Norfolk & W. Ry. Co., 367 
I.C.C.  782,  785  (1983)  (internal  quotations  omitted)).  Section 
1322(c) does not define “new evidence,” but courts have de‐
finitively  said  what  it  is  not.  First,  new  evidence  is  not  the 
same as “newly raised evidence.” Id. That is, new evidence is 
“facts which through no fault of [the petitioner’s], the original 
proceeding did not contain.” Jost, 194 F.3d at 84 (alteration in 
original) (quoting Sw. Bell, 180 F.3d at 312); see also Toledo, Pe‐
oria & W. Ry v. STB, 462 F.3d 734, 753 (7th Cir. 2006) (“[T]he 
term new evidence refers to evidence that was not reasonably 
available  to  the  party  when  the  record  was  developed,  and 
not simply newly raised.” (internal quotation marks omitted) 
(quoting Tex. Mun. Power Agency v. Burlington N. & Sante Fe 
R.R. Co., STB Docket No. 42056, 2004 WL 2619767, at *2 (Sept. 
27, 2004))). “Thus, evidence that was reasonably available to 
the parties before the proceeding is not new evidence for pur‐
poses of the statute.” Friends of Sierra, 881 F.2d at 667 (quoting 
Platnick Bros., 367 I.C.C. at 785); see also Toledo, 462 F.3d at 753 
(“[T]he Board generally does not consider new issues raised 
for the first time on reconsideration where those issues could 
have and should have been presented in the earlier stages of 
the  proceeding.”  (alteration  in  original)  (quoting  Tex.  Mun. 
Power Agency, 2004 WL 2619767, at *2)). Second, new evidence 
28                                                       No. 17‐3586 

does more than simply provide “new insight on the signifi‐
cance of the existing record evidence.” Berry v. U.S. Dep’t of 
Labor, 832 F.3d 627, 638 (6th Cir. 2016).  
    Here, a close review of the record reveals that most of the 
arguments in the Village’s 2017 petitions merely rehash those 
previously  raised—and  rejected—during  the  ten‐year 
lifespan  of  this  proceeding.  Meanwhile,  the  few  claims  that 
arguably fall outside this category do not compel an alternate 
result. We address each in turn.  
       1. Designation of U.S. 14 as an SRA 
    The Village contends that the Board’s 2017 decisions im‐
properly ignored U.S. 14’s status as an SRA. This is not new 
evidence.  IDOT  labeled  U.S.  14  as  an  SRA  as  early  as  1993. 
Indeed, the Village specifically referenced the designation in 
its 2011 petition, more than five years before the filing of its 
2017 petition to reopen. At that time, the Board concluded that 
“SRA designation alone … did not warrant a grade separation 
at a given intersection, particularly in areas with preexisting 
roadway constraints.” Therefore, the Board did not abuse its 
discretion in declining to reopen its 2008 decision on that ba‐
sis.  
       2. Receipt of Federal and State Funding 
     The  Village  argues  that  the  importance  of  U.S.  14  to  re‐
gional traffic mobility is underscored by Barrington’s receipt 
of  its  federal  TIGER  II  grant  and  local  match  from  IDOT. 
However,  the  TIGER  II  grant  was  awarded  on  October  15, 
2010,  and  the  Village  referenced  its  receipt  of  government 
funding in both its 2011 and 2014 petitions. At that time, the 
Board determined that the grants did not “refute the Board’s 
No. 17‐3586                                                       29

decision” to not impose a grade separation. They accordingly 
do not constitute new evidence.  
       3. Crude‐By‐Rail  and  Hazardous  Material  Traffic  In‐
          creases 
    The Village claims that during the oversight period, “un‐
foreseen ‘crude‐by‐rail’ traffic has substantially increased the 
amount of highly flammable hazmat that CN had originally 
projected would move through Barrington.” The Village be‐
lieves this increase “threaten[s] emergency responders’ ability 
to  respond  to  a  potentially  catastrophic  disaster  if  a  train 
transporting multiple cars of highly flammable crude oil were 
to derail and catch fire.” However, the Village presented the 
exact  same concern in 2014, when  energy‐related rail  traffic 
was even higher than in 2017. At that time, the Board found 
that the acquisition “[did] not create any new threats” because 
hazardous materials moved over the EJ & E line even before 
CN’s acquisition. As a result, it does not qualify as new evi‐
dence. Regardless, the Village’s fears are overstated. In 2008, 
the  Board  projected  that  by  2015,  209.4  hazmat  cars  would 
move across the EJ & E line each day. According to CN, the 
actual number in 2016 was only slightly higher (254, only 127 
of which were actually loaded). Therefore, the Board did not 
abuse its discretion in declining to reopen its 2008 decision on 
that basis. 
       4. Increased Vehicle Delay  
    In  its  petition  to  reconsider,  the  Village  argued—for  the 
first  time—that  annual  delay  at  the  U.S.  14  intersection 
reached 118 hours in the spring of 2016. This is not new evi‐
dence. As the Board highlighted in its October 30, 2017 deci‐
30                                                            No. 17‐3586 

sion, the Village’s traffic delay figure is based upon extrapo‐
lations of its 2008 and 2011 VISSIM traffic studies using data 
sets from 2015 and 2016, both of which were available at the 
time the Village filed its January 10, 2017 petition to reopen. 
Moreover,  the  traffic  delay  calculations  were  performed  on 
February 8 and February 17, 2017, before the Village filed a re‐
ply  to  its  original  petition  to  reopen  on  February  23,  2017. 
However,  the  Village  did  not  present  this  evidence  to  the 
Board  until  it  filed  its  petition  for  reconsideration  in  May. 
Thus,  the  evidence  is  not  “newly  available”  because  it  was 
available to the Village at the time the record was created; in‐
stead,  the  Village’s  118‐hour  delay  figure  is  “simply  newly 
raised.” See Toledo, 462 F.3d at 753. 
    Even if the Village’s traffic delay calculation was new evi‐
dence, the Board did not abuse its discretion in declining to 
reopen its 2008 decision. The Village submitted similar esti‐
mates in both its comments to the 2008 draft EIS and its 2011 
petition. On those occasions, the Village’s VISSIM model pro‐
jected  135–249  and  98–100  hours  of  daily  vehicle  delay,  re‐
spectively. Both times, the Board concluded that the amounts 
did not warrant a grade separation at U.S. 14. The Village’s 
new  118‐hour  figure  falls  directly  within  the  scope  of  those 
prior computations, and is actually less than the Village ini‐
tially projected in 2008.13  



                                                       
      13 The Village claims its 118‐hour figure shows a 4,639% increase over 

the delay projection provided in the final EIS. As the Board pointed out, 
however, the Village’s VISSIM study and the final EIS utilized different 
methodologies, making any attempted comparison “of extremely limited 
value.” 
No. 17‐3586                                                                  31

    Regardless, the Board’s October 30, 2017 decision reason‐
ably echoed its prior admonishments that “exceeding a cer‐
tain level of vehicle delay at a crossing did not automatically 
warrant mitigation under the Board’s criteria.” Rather, “total 
vehicle delay was only one factor in determining if a crossing 
was eligible for mitigation.” The Village’s revised traffic delay 
figure did nothing to rebut the Board’s conclusion that “Bar‐
rington’s vehicle delays were primarily attributable to preex‐
isting traffic conditions and capacity constraints.” Nor did it 
invalidate  the  Village’s  own  2011  traffic  analysis  that  pro‐
jected 260 hours of vehicle delay even without CN’s acquisi‐
tion of the EJ & E line.14 Thus, as the Board concluded, “even 
if CN’s additional trains have added 118 hours of increased 
vehicle delay at U.S. 14, Barrington’s own model shows that 
existing  capacity  constraints  at  U.S.  14  would  contribute 
much  more  significantly  to  the  vehicle  delays  at  that  cross‐
ing.”15 Accordingly, the Village’s argument fails.  
         5. Port of Prince Rupert Expansion 
    The Village believes intermodal traffic arriving into PPR 
has increased exponentially since 2008, and that the port will 
continue to expand in the near future. This evidence can be 
fairly characterized as “new.” True, the Village mentioned the 
anticipated PPR expansion in both its response to the draft EIS 
                                                     
    14 In its appellate brief, the Village argues that the Board’s conclusion 

that traffic issues at U.S. 14 are primarily attributable to preexisting traffic 
conditions “is not supported by any evidence of record.” This claim is be‐
lied by the Village’s own 2011 traffic analysis. It is further undermined by 
the final EIS and the Board’s 2008 VOBTOA Study.  
    15 For the same reasons, the Village’s claim that a grade separation is 

needed “solely because of changed circumstances caused by CN’s traffic” 
is unavailing.  
32                                                       No. 17‐3586 

and its 2014 petition to reopen. Since that time, however, the 
amount  of  annual PPR  container traffic  handled by  CN  has 
steadily  increased,  from  approximately  two  million  metric 
tons in 2008 to nearly eight million metric tons in 2015. Evi‐
dence of the surge from the last three years was not reasona‐
bly available at the time of the Village’s prior submissions.  
    Nevertheless, the Board did not abuse its discretion by re‐
fusing to reopen the proceedings on this ground. The Board’s 
April  26,  2017  decision  found  that  although  CN’s  total  PPR 
traffic  has  consistently  increased,  the  Village  did  not  show 
that  rail  volume specifically  moving  through Barrington has 
been  materially  impacted.  Substantial  evidence  supported 
this finding. A senior CN executive provided a verified state‐
ment  that  only  a  portion  of  PPR  traffic  moves  through  Bar‐
rington, and that future port expansions would result in only 
0.5  additional  trains  per  day  traveling  across  U.S.  14.  This, 
along with the fact that the overall number of trains still falls 
below  2015  projections,  is  sufficient  to  sustain  the  Board’s 
conclusion that the Village’s PPR evidence would not materi‐
ally alter its 2008 decision.  
       6. Double‐Tracking 
    The same goes for the Village’s purported fear of double‐
tracking. Like the PPR expansion, the Village raised the issue 
of double‐tracking in  2014.  However, the  Village  supported 
the claim in its 2017 petitions with a new Request for Proposal 
(“RFP”)  issued  by  CN  in  2016  for  double‐tracking  on  the 
EJ & E line. This sufficiently constitutes new evidence.  
   However, the Board did not abuse its discretion by deter‐
mining that CN “has no need and no current plans to double‐
No. 17‐3586                                                         33

track  the  line  in  or  near  Barrington.”  This  finding  was  sup‐
ported by a CN executive’s verified statement that “[t]he cited 
RFP was issued as part of CN’s regular assessment of capacity 
and fluidity on its network” in order to “identify those pro‐
jects that would have the greatest impact on fluidity and ca‐
pacity.”  From  this  assessment,  CN  concluded  that  “the  ex‐
pected return on investment would be insufficient to justify 
such a project.” As a result, “CN has not designed or allocated 
money for a second track in or near Barrington” and would 
be  unlikely  to  do  so  in  the  near  future.  The  Village  may  be 
skeptical of CN’s assurances, but “it is for the [Board] … to 
determine  what  weight  the  evidence  should  be  given.”  See 
Wis. Cent., 112 F.3d at 886. 
       7. Longer, Slower Trains  
    That leaves the Village’s emphasis on longer, slower trains. 
Although the Village raised the same objection in earlier peti‐
tions,  its  alleged  figures  from  2016  (average  train  length  of 
7,800 feet, average speed of 28 miles per hour) are more ex‐
treme than those previously cited. Therefore, they sufficiently 
constitute new evidence. However, they do not mandate a dif‐
ferent result. True, CN’s trains are slightly longer and slower 
than originally projected in 2015. But as the Board recognized, 
at least “some variance between what was projected and what 
has  occurred  is  expected,”  particularly  given  the  nine‐year 
gap between the Board’s initial projections and the Village’s 
current data. More important is the Village’s own study that 
found less traffic delay than initially projected in 2008, and the 
Board’s supported finding that the U.S. 14 intersection aver‐
aged less than one reportable blocked crossing each month in 
2016.  
    
34                                                       No. 17‐3586 

      D. Summary 
    In short, this Court does not possess jurisdiction over the 
portions of the Village’s petition alleging material error. Alt‐
hough we retain cognizance over the Village’s allegations of 
new  evidence  and  substantially  changed  circumstances, 
nearly all of these claims were not only available, but consid‐
ered  at  earlier  stages  of  this  proceeding.  The  Board  did  not 
abuse its discretion in finding that the limited exceptions to 
this general rule were insufficient to demand material altera‐
tions to its prior decision. 
    At bottom, despite its repeated attempts over the past dec‐
ade, the Village has never presented sufficient new evidence 
to  overcome  the  Board’s  original  finding  that  “the  major 
source of congestion” at U.S. 14 is “excess vehicle demand at 
existing major thoroughfare intersections” and “existing traf‐
fic signals in proximity to one another,” not CN’s acquisition 
of the EJ & E line. Consequently, the Board has consistently 
acted within the scope of its authority by declining to impose 
the  dramatic  remedy  the  Village  seeks.  We  defer  to  the 
Board’s reasoned judgment. 
                        III.    Conclusion 
   For  the  foregoing  reasons,  we  DENY  the  petition  for  re‐
view.